 Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 1 of 18 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CUC WEST,
an individual,                                                Case No.:

       Plaintiff,
v.

MERRICK BANK CORPORATION,
d/b/a MERRICK BANK,
a foreign for-profit corporation, and
CARDWORKS SERVICING, LLC,
a foreign limited liability company,

      Defendants.
______________________________________/

                                    VERIFIED COMPLAINT

       COMES NOW, Plaintiff, CUC WEST (hereinafter, “Plaintiff”), by and through the

undersigned counsel, and hereby sues Defendants, MERRICK BANK CORPORATION, d/b/a

MERRICK BANK (hereinafter, “Merrick”) and CARDWORKS SERVICING, LLC (hereinafter,

“CWS”) (hereinafter collectively, “Defendants”). In support thereof, Plaintiff states:

                    INTRODUCTION AND PRELIMINARY STATEMENT

       This is an action for damages brought by an individual consumer for Defendant’s violations

of the Florida Consumer Collection Practices Act, Chapter 559, Florida Statutes (hereinafter, the

“FCCPA”) and the Telephone Consumer Protection Act, 47 United States Code, Section 227

(hereinafter, the “TCPA”).

                             JURISDICTION, VENUE & PARTIES

       1.        Jurisdiction of this Court arises under 47 United States Code, Section 227(b)(3), 28

United States Code, Section 1337, and supplemental jurisdiction exists for the FCCPA claims

pursuant to 28 United States Code, Section 1367.
 Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 2 of 18 PageID 2



       2.      Defendants are subject to the jurisdiction of this Court as Defendants each regularly

transact business in this District and the events described herein occur in this District.

       3.      At all material times herein, Plaintiff is an individual residing in Pinellas County,

Florida.

       4.      At all material times herein, Merrick is a foreign for-profit corporation existing

under the laws of the state of Utah with its principal place of business located at 10705 South

Jordan Gateway, Suite 200, South Jordan, Utah 84095.

       5.      At all material times herein, CWS is a foreign limited liability company existing

under the laws of the state of Delaware with its principal place of business located at 101

Crossways Park Drive W., Woodbury, New York 11797.

                             FCCPA STATUTORY STRUCTURE

       6.      The FCCPA is a state consumer protection statute, modeled after the FDCPA, a

statute designed to prohibit unfair, deceptive, and abusive practices in the collection of consumer

debts as well as to protect against the invasion of individual privacy. 15 U.S.C., §§ 1692(a) and

(e); Fla. Stat. §§ 559.55 and 559.77(5).

       7.      The FDCPA imposes civil liability on any debt collector—and the FCCPA imposes

liability on any creditor/person as well as any debt collector—who “uses any instrumentality of

interstate commerce or the mails in any business the principal purposes of which is the collection

of any debts,” or who “regularly collects or attempts to collect, directly or indirectly, debts owed

or due or asserted to be owed or due to another” and both statutes prohibit engaging in particular

violative conduct in connection with collecting consumer debts. 15 U.S.C. § 1692(a)(6); Fla. Stat.

§ 559.55(5).

       8.      Specifically, the FCCPA prohibits unlawful debt collection “communication” with

consumer debtors, which is defined as “the conveying of information regarding a debt directly or

                                                  2
 Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 3 of 18 PageID 3



indirectly to any person through any medium.” 15 U.S.C. § 1692(a)(2); Fla. Stat. § 559.55(2)

(emphasis added).

        9.      For example, the FCCPA prohibits a debt collector from engaging in any conduct

the natural consequence of which is to harass, oppress, or abuse any person in connection with the

collection of a consumer debt, and prohibits a person from communicating directly with a debtor

known to be represented by an attorney in an attempt to collect a consumer debt. See 15 U.S.C.

§§ 1692(c)-(d) and Fla. Stat. §§ 559.72(7) and (18).

                              TCPA STATUTORY STRUCTURE

        10.     Congress enacted the TCPA in an effort to restrict pervasive use of automated or

prerecorded telephone calls that invade consumers’ personal privacy. Pub L. 102-243, § 2, Dec.

20, 1991, 105 Sta. 2394 (1), (5), and (10).

        11.     Congress intended to prevent automated or pre-recorded telephone calls as “the

only effective means of protecting telephone consumers from this nuisance and privacy invasion.”

Id. at §§ (5) and (12).

        12.     Under the TCPA, any person who initiates calls to any number assigned to a cellular

telephone service using any automated telephone dialing system or artificial or prerecorded voice

without the recipient’s prior express consent is liable to the recipient for actual monetary loss, or

up to $500.00 in damages for each violation of the TCPA, whichever is greater. 47 U.S.C. §

227(b)(3)(B).

        13.     Additionally, under the TCPA, the court may increase the damage award up to three

(3) times, or up to $1,500.00, for each willful or knowing violation of the TCPA. Id at §

227(b)(3)(C).




                                                 3
 Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 4 of 18 PageID 4



                                 GENERAL ALLEGATIONS

       14.     At all material times herein, Defendants are each a “creditor” as defined by Florida

Statutes, Section 559.55(5).

       15.     At all material times herein, Plaintiff is a “debtor” or “consumer” as defined by

Florida Statutes, Section 559.55(8).

       16.     At all material times herein, Defendants attempt to collect a debt, specifically a

balance alleged due on a credit card account referenced by account number ending in -3623

(hereinafter, the “Debt”).

       17.     At all material times herein, the Debt is a consumer debt, resulting from a

transaction for goods or services and incurred primarily for personal, household, or family use.

       18.     At all material times herein, Defendants are each a “person” subject to Florida

Statutes, Section 559.72. See Fla. Stat. §§ 559.55(5), (7); Schauer v. General Motors Acceptance

Corp., 819 So. 2d 809 (Fla. 4th DCA 2002).

       19.     At all material times herein, Defendants’ conduct, with respect to the Debt

complained of below, qualifies as “communication” as defined by Florida Statutes,

Section 559.55(2).

       20.     At all material times, CWS services, manages, or otherwise collects consumer debts

on Merrick’s behalf, with its consent, knowledge, and approval.

       21.     At all material times herein, Defendants act themselves or through their agents,

employees, officers, members, directors, successors, assigns, principals, trustees, sureties,

subrogees, representatives, third-party vendors, and insurers.

       22.     All necessary conditions precedent to the filing of this action occurred or

Defendants waived or excused the same.



                                                 4
 Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 5 of 18 PageID 5



                                  FACTUAL ALLEGATIONS

       23.     Defendants made telephone calls and sent text messages, as more specifically

alleged below, to Plaintiff’s cellular telephone number 727-XXX-2275 (hereinafter, “Cellular

Telephone”) using an automatic telephone dialing system (hereinafter, “ATDS”), a predictive

telephone dialing system (hereinafter, “PTDS”), or an artificial or pre-recorded voice (hereinafter,

“APV”).

       24.     Plaintiff is the possessor, controller, and regular user of a Cellular Telephone with

assigned telephone number 727-XXX-2275.

       25.     At no time herein did Defendants possess Plaintiff’s prior express consent to make

calls or send text messages to Plaintiff’s Cellular Telephone using an ATDS, a PTDS, or an APV.

       26.     Further, if Merrick or CWS contends it did possess such consent at one point in

time, Plaintiff nonetheless revoked any alleged prior existing consent the moment Plaintiff

demanded that Defendant cease contacting Plaintiff’s Cellular Telephone, advised Defendants that

she was represented by an attorney with respect to the Debt, and provided Defendants with said

attorney’s contact information.

       27.     Additionally, if Defendants contend the below-referenced calls and text messages

were made for “informational purposes only,” Defendants nevertheless lacked the required prior

express written consent necessary to make informational calls or send informational text messages

to Plaintiff’s Cellular Telephone using an ATDS, a PTDS, or an APV.

       28.     On or about May 21, 2018, Plaintiff retained Leavengood, Dauval & Boyle, P.A.,

d/b/a LeavenLaw (hereinafter, “Undersigned Counsel”) with respect to her debts generally,

including the Debt.

       29.     On or about May 30, 2018, Undersigned Counsel sent a facsimile transmission to

Defendants providing Defendants with knowledge of Undersigned Counsel’s legal representation

                                                 5
 Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 6 of 18 PageID 6



of Plaintiff with respect to the Debt, providing Defendant’s with Undersigned Counsel’s contact

information, requesting that Defendants cease communicating with Plaintiff in an attempt to

collect the Debt, and requesting that Defendants instead direct such communications to

Undersigned Counsel’s office (hereinafter, the “Fax of Representation”). Please see attached a

true and correct copy of said Fax of Representation and corresponding fax delivery confirmation

sheet labeled as Composite Exhibit “A.”

       30.     Moreover, the Fax of Representation explicitly revoked any purported prior

existing consent Defendants possessed authorizing Defendants to contact Plaintiff on her Cellular

Telephone using an ATDS, PTDS, or APV via calls or text messages. See Ex. A.

       31.     Defendants received the Fax of Representation.

       32.     Despite Defendants receiving the Fax of Representation, Defendants subsequently

continued to attempt to collect the Debt directly from Plaintiff by sending billing statements, by

sending automated text messages to Plaintiff’s Cellular Telephone, and by making calls to

Plaintiff’s Cellular Telephone using an ATDS, PTDS, or APV in an attempt to collect the Debt, as

further detailed below.

       33.     Additionally, each of the below-referenced communications directed to Plaintiff

were either initiated by Merrick, or by CWS on Merrick’s behalf, as CWS services, manages, or

otherwise attempts to collect the Debt on Merrick’s behalf.

       34.     In June 2018, despite Defendants possessing actual knowledge of Undersigned

Counsel’s legal representation of Plaintiff with respect to the Debt and Undersigned Counsel’s

contact information, Defendant made at least two (2) calls directly to Plaintiff’s Cellular

Telephone in an attempt to collect the Debt.

       35.     Moreover, Defendants made the immediately-aforementioned calls from telephone

number 866-529-9848 using an ATDS, PTDS, or APV.

                                                6
 Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 7 of 18 PageID 7



        36.     Furthermore, Defendants made the calls referenced in paragraph thirty-four (34)

above despite Plaintiff revoking any purported prior express consent Defendant possessed to make

calls to Plaintiff’s Cellular Telephone using an ATDS, PTDS, or APV via the Fax of

Representation.

        37.     On or about June 27, 2018, despite Defendants possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and Undersigned

Counsel’s contact information, Defendants sent a billing statement directly to Plaintiff in an

attempt to collect the Debt. Please see attached a true and correct copy of said billing statement

labeled as Exhibit “B.”

        38.     On or about July 27, 2018, despite Defendants possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and Undersigned

Counsel’s contact information, Defendants sent a billing statement directly to Plaintiff in an

attempt to collect the Debt. Please see attached a true and correct copy of said billing statement

labeled as Exhibit “C.”

        39.     On or about August 27, 2018, despite Defendants possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and Undersigned

Counsel’s contact information, Defendants sent a billing statement directly to Plaintiff in an

attempt to collect the Debt. Please see attached a true and correct copy of said billing statement

labeled as Exhibit “D.”

        40.     On or about September 27, 2018, despite Defendants possessing actual knowledge

of Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and

Undersigned Counsel’s contact information, Defendants sent a billing statement directly to

Plaintiff in an attempt to collect the Debt. Please see attached a true and correct copy of said billing

statement labeled as Exhibit “E”

                                                   7
 Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 8 of 18 PageID 8



       41.     On or about October 8, 2018 at approximately 1:32 p.m., despite Defendants

possessing actual knowledge of Undersigned Counsel’s legal representation of Plaintiff with

respect to the Debt and Undersigned Counsel’s contact information, Defendants sent a text

message (e.g., SMS) directly to Plaintiff’s Cellular Telephone. Please see a true and correct copy

of a screenshot from Plaintiff’s Cellular Telephone of said text message labeled as Exhibit “F.”

       42.     Defendants sent the immediately-aforementioned text message from 354-22 using

an ATDS, PTDS, or APV in an attempt to collect the Debt.

       43.     October 25, 2018 at approximately 2:36 p.m., despite Defendants possessing actual

knowledge of Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and

Undersigned Counsel’s contact information, Defendants sent a text message directly to Plaintiff’s

Cellular Telephone. Please see a true and correct copy of a screenshot from Plaintiff’s Cellular

Telephone of said text message labeled as Exhibit “G.”

       44.     Defendants sent the immediately-aforementioned text message from 354-22 using

an ATDS, PTDS, or APV in an attempt to collect the Debt.

       45.     On or about October 28, 2018, despite Defendants possessing actual knowledge of

Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and Undersigned

Counsel’s contact information, Defendants sent a billing statement directly to Plaintiff in an

attempt to collect the Debt. Please see attached a true and correct copy of said billing statement

labeled as Exhibit “H.”

       46.     On or about November 4, 2018 at approximately 2:17 p.m., despite Defendants

possessing actual knowledge of Undersigned Counsel’s legal representation of Plaintiff with

respect to the Debt and Undersigned Counsel’s contact information, Defendants sent a text

message directly to Plaintiff’s Cellular Telephone. See Ex. G.

       47.     Defendants sent the immediately-aforementioned text message from 354-22 using

                                                8
 Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 9 of 18 PageID 9



an ATDS, PTDS, or APV in an attempt to collect the Debt.

        48.     On or about November 12, 2018 at approximately 1:32 p.m., despite Defendants

possessing actual knowledge of Undersigned Counsel’s legal representation of Plaintiff with

respect to the Debt and Undersigned Counsel’s contact information, Defendants sent a text

message directly to Plaintiff’s Cellular Telephone. Please see a true and correct copy of a

screenshot from Plaintiff’s Cellular Telephone of said text message labeled as Exhibit “I.”

        49.     Defendants sent the immediately-aforementioned text message from 354-22 using

an ATDS, PTDS, or APV in an attempt to collect the Debt.

        50.     On or about November 16, 2018 at approximately 2:20 p.m., despite Defendants

possessing actual knowledge of Undersigned Counsel’s legal representation of Plaintiff with

respect to the Debt and Undersigned Counsel’s contact information, Defendants sent a text

message directly to Plaintiff’s Cellular Telephone. Please see a true and correct copy of a

screenshot forwarded from Plaintiff’s Cellular Telephone of said text message labeled as Exhibit

“J.”

        51.     Defendants sent the immediately-aforementioned text message from 354-22 using

an ATDS, PTDS, or APV in an attempt to collect the Debt.

        52.     On or about November 27, 2018, despite Defendants possessing actual knowledge

of Undersigned Counsel’s legal representation of Plaintiff with respect to the Debt and

Undersigned Counsel’s contact information, Defendants sent a billing statement directly to

Plaintiff in an attempt to collect the Debt. Please see attached a true and correct copy of said billing

statement labeled as Exhibit “K.”

        53.     On or about November 30, 2018 at approximately 2:58 p.m., despite Defendants

possessing actual knowledge of Undersigned Counsel’s legal representation of Plaintiff with

respect to the Debt and Undersigned Counsel’s contact information, Defendants sent a text

                                                   9
Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 10 of 18 PageID 10



message directly to Plaintiff’s Cellular Telephone. Please see a true and correct copy of a

screenshot forwarded from Plaintiff’s Cellular Telephone of said text message labeled as Exhibit

“L.”

       54.     Defendants sent the immediately-aforementioned text message from 354-22 using

an ATDS, PTDS, or APV in an attempt to collect the Debt.

       55.     As a direct result of Defendants’ actions, Plaintiff suffered emotional distress,

anxiety, inconvenience, and frustration, believing that Plaintiff’s request that Defendants stop

contacting Plaintiff directly—including via her Cellular Telephone—was wholly ineffective, that

retaining Undersigned Counsel with respect to the Debt and advising Defendants of the same was

wholly ineffective, and that the frequent, repeated debt collection attempts regarding would simply

have to be endured.

       56.     It is Defendants’ corporate policy to use an ATDS, a PTDS, or an APV when

attempting to collect consumer debts, including the Debt (hereinafter, “Corporate Policy”).

       57.     Defendants employed their corporate policy of using an ATDS, a PTDS, or an APV

when Defendants made the calls and sent the text messages to Plaintiff’s Cellular Telephone in

this case in their attempts to collect the Debt.

       58.     Defendants made calls and sent text messages to Plaintiff’s Cellular Telephone with

no effective way for Plaintiff to remove her Cellular Telephone number from Defendants’

telephone dialing system and/or text message system.

       59.     Defendants made telephone calls and sent text messages, or caused calls and text

messages to be made, to Plaintiff with no effective way for Defendants to remove the Cellular

Telephone number from Defendants’ telephone dialing system and/or text message system.

       60.     Defendants’ Corporate Policy provides no effective way for a consumer to

effectively revoke any prior existing consent to be called by, or receive text messages from, an

                                                   10
Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 11 of 18 PageID 11



ATDS, PTDS, or APV to make Defendants cease making calls and sending text messages to

Plaintiff’s Cellular Telephone.

       61.     Defendants’ Corporate Policy and procedures are structured as to continue to call

and sent text messages to individuals like Plaintiff using an ATDS, a PTDS, or an APV, regardless

of how many times said individuals and request that Defendants cease contacting a cellular

telephone regarding a debt owed to Defendants.

       62.     Upon information and belief, Defendants engaged in a pattern and practice of

unlawful debt collection and invasion of privacy, repeatedly and willfully sending text messages

to consumers’ cellular telephones in an attempt to collect debts, using an ATDS, a PTDS, or an

APV despite lacking consumers’ prior express consent to do so.

       63.     Defendants willfully, knowingly and repeatedly undertake these practices to

increase revenue and profitability at the direct expense of consumers’ livelihoods and privacy.

       64.     Based on Defendants’ pattern and practice described herein, this Court should grant

significant and substantial punitive damages sufficient enough to prevent Defendants from

continuing this pattern and practice and to deter such similar future conduct in the Middle District

of Florida.

       65.     Plaintiff retained Undersigned Counsel for the purpose of pursuing this matter

against Defendants, and Plaintiff is obligated to pay her attorneys a reasonable fee for their

services.

       66.     Due to both professional and personal commitments, as well as the continued and

increasing stress associated with the continued barrage of Debt collection communications from

Defendants, Plaintiff was not able to record the specifics on each and every telephone call, text

message, billing statement, and letter that Defendants sent to Plaintiff. Plaintiff asserts, however,

that the above-referenced communications are but a sub-set of the telephone calls, text messages,

                                                 11
Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 12 of 18 PageID 12



letters, and billing statements Plaintiff received from Defendants in violation of the FCCPA and

the TCPA.

       67.     Furthermore, Defendants are in the best position to determine and ascertain the

number and methodology of Debt collection communications directed to Plaintiff.

       68.     Florida Statutes, Section 559.77 provides for the award of $1,000.00 statutory

damages, actual damages, punitive damages, declaratory and injunctive relief, and an award of

attorneys’ fees and costs to Plaintiff, should Plaintiff prevail in this matter against Defendants.

       69.     United States Code, Title 47, Section 227(b)(3) provides for the award of $500.00

or actual damages, whichever is greater, for each telephone call made or text message sent, directly

or indirectly, using any ATDS, PTDS, or APV to Plaintiff’s Cellular Telephone in violation of the

TCPA or the regulations proscribed thereunder.

       70.     Additionally, the TCPA, Section 227(b)(3) allows the trial court to increase the

damages up to three times, or $1,500.00, for each telephone call made or text message sent, directly

or indirectly, using any ATDS, PTDS, or APV to Plaintiff’s Cellular Telephone in willful or

knowing violation of the TCPA or the regulations proscribed thereunder.

       71.     As of the date of this complaint, Defendants did not initiate a law suit in an effort

to collect the Debt. Likewise, no final judgment with respect to the Debt has been obtained by, or

transferred to, Defendants.

                                COUNT ONE:
                    UNLAWFUL DEBT COLLECTION PRACTICE –
                VIOLATION OF FLORDA STATUTES, SECTION 559.72(7)

       Plaintiff re-alleges paragraphs one (1) through seventy-one (71) as if fully restated herein

and further states as follows:

       72.     Defendants are each subject to, and both violated the provisions of, Florida Statutes,

Section 559.72(7) by collecting consumer Debt from Plaintiff through means which can reasonably

                                                 12
Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 13 of 18 PageID 13



be expected to abuse or harass Plaintiff.

        73.    Specifically, despite Plaintiff’s explicit request in May 2018 that Defendants cease

contacting her on her Cellular Telephone, Defendants repeatedly sent text messages directly to

Plaintiff’s Cellular Telephone using an ATDS, PTDS, or APV between at least October 2018 and

November 2018 in their attempts to collect the Debt.

        74.    Further, despite Defendants possessing actual knowledge that Plaintiff retained

Undersigned Counsel with respect to the Debt and possessing Undersigned Counsel’s contact

information via the Fax of Representation, Defendants continued to communicate directly with

Plaintiff in an attempt to collect the Debt by sending at least four (4) billing statements directly to

Plaintiff.

        75.    Defendants’ conduct served no purpose other than to annoy, harass, and abuse

Plaintiff into paying the Debt by leading Plaintiff to believe that Defendants could and would

continue to impermissibly and unlawfully communicate directly with Plaintiff in an attempt to

collect the Debt—including by using an ATDS, PTDS, or APV to unlawfully make calls to

Plaintiff’s Cellular Telephone—until Plaintiff made a payment on the Debt.

        76.    Defendants’ willful, flagrant and vulgar violation of, inter alia, the Florida

Consumer Collections Practices Act as a means to collect a Debt, constitutes unlawful conduct and

harassment as is contemplated under Florida Statutes, Section 559.72(7).

        77.    As a direct and proximate result of Defendants’ actions, Plaintiff sustained damages

as defined by Florida Statutes, Section 559.77.

                                COUNT TWO:
                   UNLAWFUL DEBT COLLECTION PRACTICE –
               VIOLATION OF FLORIDA STATUTES, SECTION 559.72(18)

        Plaintiff re-alleges paragraphs one (1) through seventy-one (71) as if fully restated herein

and further states as follows:

                                                  13
Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 14 of 18 PageID 14



       78.     Defendants are each subject to, and both violated the provisions of, Florida Statutes,

Section 559.72(18) by intentionally and repeatedly communicating directly with Plaintiff after

receiving notice and possessing actual knowledge that Plaintiff retained Undersigned Counsel with

respect to the Debt and after Defendants possessed Undersigned Counsel’s contact information.

       79.     Specifically, Defendants possessed actual knowledge that Plaintiff retained

Undersigned Counsel with respect to the Debt and possessed Undersigned Counsel’s contact

information via the Fax of Representation.

       80.     Despite possessing actual knowledge of Undersigned Counsel’s representation of

Plaintiff with respect to the Debt and Undersigned Counsel’s contact information, Defendants

subsequently made at least two (2) calls directly to Plaintiff’s Cellular Telephone, sent at least six

(6) text messages directly to Plaintiff’s Cellular Telephone and also sent at least six (6) billing

statements directly to Plaintiff in an attempt to collect the Debt.

       81.     As such, Defendants attempted to collect the Debt directly from Plaintiff, a known

represented party in violation of Florida Statutes, Section 559.72(18).

       82.     As a direct and proximate result of Defendants’ actions, Plaintiff sustained damages

as defined by Florida Statutes, Section 559.77.

                               COUNT THREE:
                  TELEPHONE CONSUMER PROTECTION ACT-
           VIOLATION OF 47 UNITED STATES CODE, SECTION 227(b)(1)(A)

       Plaintiff re-alleges paragraphs one (1) through seventy-one (71) as if fully restated herein

and further states as follows:

       83.     Defendants are each subject to, and both violated the provisions of, 47 United States

Code, Section 227 (b)(1)(A) by using an ATDS, PTDS, or APV to make calls and send text

messages to Plaintiff’s Cellular Telephone in an attempt to collect the Debt without Plaintiff’s

prior express consent.

                                                  14
Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 15 of 18 PageID 15



       84.     At no time herein did Defendants possess Plaintiff’s prior express consent to make

calls or send text messages to Plaintiff’s Cellular Telephone using an ATDS, a PTDS, and/or an

APV.

       85.     If Defendants contend they possessed such consent, Plaintiff revoked any such

purported consent via the Fax of Representation wherein Plaintiff requested that Defendants cease

communicating with Plaintiff regarding the Debt, provided notice of Undersigned Counsel’s legal

representation of Plaintiff with respect to the Debt, and explicitly revoked any prior existing

consent permitting Defendants to lawfully make calls or send text messages to Plaintiff’s Cellular

Telephone regarding the Debt.

       86.     Additionally, if Defendants contend their telephone calls and text messages were

sent for “informational purposes only,” Defendants nevertheless lacked the required prior express

consent necessary to make informational calls or send information text messages to Plaintiff’s

Cellular Telephone using an ATDS, PTDS, or APV.

       87.     Between October 2018 and January 2019, despite lacking Plaintiff’s prior express

consent and after Plaintiff requested that Defendants cease contacting her directly regarding the

Debt via the Fax of Representation, Defendants made at least two (2) calls to Plaintiff’s Cellular

Telephone using an ATDS, PTDS, or APV.

       88.     Additionally, between October 2018 and November 2018, Defendants sent at least

six (6) text messages to Plaintiff’s Cellular Telephone using an ATDS, PTDS, or APV in their

attempts to collect the Debt.

       89.     The telephone calls made by Defendants and text messages sent by Defendants

complained of herein are the result of repeated, willful, and knowing violations of the TCPA.

       90.     As a direct and proximate result of Defendants’ conduct, Plaintiff suffered:



                                               15
Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 16 of 18 PageID 16



               a.      The periodic loss of her Cellular Telephone service and the cost associated

       therewith;

               b.      Lost material costs associated with the use of peak time minutes allotted

       under her Cellular Telephone service contract; and

               c.      Stress, anxiety, loss of sleep, invasion of privacy, and deterioration of

       relationships, both personal and professional, as a result of the repeated willful and

       knowing text messages sent in violation of the TCPA.

                                     PRAYER FOR RELIEF

       WHEREFORE, as a direct and proximate result of Defendants’ conduct, Plaintiff

respectfully requests an entry of:

               a.      Judgment against Defendants declaring that Defendants violated the

       FCCPA;

               b.      Judgment against Defendants for maximum statutory damages for

       violations of the FCCPA;

               c.      Judgment providing injunctive relief, prohibiting Defendants from further

       engaging in conduct that violates the FCCPA and the TCPA;

               d.      Judgment against Defendants for statutory damages in the amount of

       $500.00 for each text message sent by Defendants that violated the TCPA;

               e.      Judgment against Defendants for treble damages in the amount of an

       additional $1,000.00 for each text message sent by Defendants that violated the TCPA for

       which Defendants acted knowingly and/or willfully;

               f.      Actual damages in an amount to be determined at trial;

               g.      An award of attorneys’ fees and costs; and

               h.      Any other such relief the Court may deem proper.

                                               16
Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 17 of 18 PageID 17



                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues triable by right.

            SPOLIATION NOTICE AND DEMAND TO RETAIN EVIDENCE

       Plaintiff hereby gives notice to Defendants and demands that Defendants and their affiliates

safeguard all relevant evidence—paper, electronic documents, or data—pertaining to this litigation

as required by law.

                                              Respectfully submitted,
                                              LEAVENLAW

                                              /s/ Ian R. Leavengood
                                              [X] Ian R. Leavengood, Esq., FBN 0010167
                                              □ Gregory H. Lercher, Esq., FBN 0106991
                                              □ Sean E. McEleney, Esq., FBN 0125561
                                              Northeast Professional Center
                                              3900 First Street North, Suite 100
                                              St. Petersburg, FL 33703
                                              Phone: (727) 327-3328
                                              Fax: (727) 327-3305
                                              consumerservice@leavenlaw.com
                                              glercher@leavenlaw.com
                                              smceleney@leavenlaw.com
                                              Attorneys for Plaintiff




                                                 17
Case 8:19-cv-00377-WFJ-JSS Document 1 Filed 02/12/19 Page 18 of 18 PageID 18
